Order entered September 9, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-22-00452-CR
                                  No. 05-22-00453-CR

                     DARIUS GRANT WILSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
          Trial Court Cause Nos. 416-81772-2021 & 416-81774-2021

                                       ORDER

      Before the Court is appellant’s September 6, 2022 second motion to extend

the time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by October 6, 2022.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE